Title: To George Washington from Colonel John Lamb, 12 August 1778
From: Lamb, John
To: Washington, George


          
            Sir
            Park of Artillery [12 August] 1778
          
          I am extremely sorry to inform your Excellency, that, a dispute has arisen between
            Colo. Harrisson of the Artillery, and myself, respecting Seniority; As I came into the
            Service, a Capt. in the Artillery, on 30th June 1775, and had the honor of being
            appointed (by Congress) to the sole Command of the Artillery in the Northern Department,
            with the Rank, and Pay of Major 1st Janry 1776 (at the first of which periods, I am
            informed Colo. Harrisson was not in the Service) I conceive myself possessed of the
            right of Seniority; And cannot possibly submit to be commanded by him, ’till his right
            is properly ascertain’d.
          And as disputes of this nature, destroy that harmony which ought to prevail among
            Officers, who are embarked in the same Common Cause, & may have a tendency (if
            not settled soon) to injure the Service, I must intreat
            your Excellency, to Order a Board of Genl Officers, for that purpose, as soon as may be
            convenient. I have the honour to be, with the greatest Respect, your Excellency’s most
            Obedient Servant.
        